Jenkins, Presiding Justice.
1. The evidence is in conflict as to whether or not the plaintiff and the defendant, coterminous landowners, had, just prior to the litigation, staked off and agreed upon the line contended for by the defendant as constituting the true and correct north and south boundary between them. Consequently, the jury were not compelled to recognize and set up the line thus staked as binding upon each of the parties.
2. The evidence authorized the jury, who also inspected the premises, to find that the hedgerow had been pointed out to the plaintiff by the defendant’s predecessor in title as the dividing line, and that it had been recognized as such by the coterminous landowners, not only for seven years, but for more than twenty-four years, and that consequently the defendant, who the year before had acquired title to the northern lot, was bound accordingly. Williamson v. Prather, 188 Ga. 545 (4 S. E. 2d, 140); Sikes v. Mutual Benefit Life Ins. Co., 182 Ga. 858 (187 S. E. 61); Brown v. Hester, 169 Ga. 410 (2) (150 S. E. 556); Henderson v. Walker, 157 Ga. 856 (122 S. E. 613).

Judgment affirmed.


All the Justices concur.

G. H. Dalton, for plaintiff in error.
D. W. Mitchell, contra.